Upon consideration of a petition for rehearing filed herein, it appears that, in view of the confused and irregular state of the pleadings and the proceedings had thereon, it is just and equitable that the reversal of the decree appealed from should be without prejudice to further proceedings that may be appropriate to duly present the equities of the case.
It is therefore ordered and decreed that the order heretofore made by this court reversing the decree appealed from and directing that the original decree in favor of Hannah S. Whilldin be enforced, be and the same is hereby modified so that the decree shall be and is hereby reversed without prejudice to further and other proceedings that may be legal and proper in the premises.
Reversal modified. Rehearing denied.
TAYLOR, C. J., AND WHITFIELD, ELLIS, BROWNE AND TERRELL, J. J., concur. *Page 33